DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 6/24/2021. Claim 23 has been amended, no claims have been newly added or cancelled. Applicant’s arguments filed 6/24/2021 were persuasive and a second non-final has been filed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “textile” in claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a textile” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 line 3 should read “textile, and the plurality of fibers being stitched or woven to the textile and extending away from the…” Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 lines 2-3 should read “providing a cushion shaped to approximate a contour of the patient’s face; and foaming the resilient material directly on the cushion.”  Appropriate correction is required.
Claim 10 objected to because of the following informalities: Claims 10 should be rewritten to more clearly convey applicant’s claim, Examiner recommends amending the claim to read “wherein the foaming the resilient material includes applying the resilient material from a mixing head comprising (or containing) a foam material (see page 24, second paragraph of specification)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 12, 19, 20, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi (U.S. PG Pub. 2014/0251338) (Filed 06/28/2012) in view of Biener (U.S. PG Pub. 2010/0192955).
Regarding claim 1, Asvadi discloses a method of manufacturing a pad for a patient interface for contacting a patient's skin around an entrance to an airway of the patient, the method comprising (Par. [0074] disclose a face mask and discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application): providing a resilient material on a rear side of a textile; providing a plurality of fibers; and fixing the plurality of fibers to a base surface of the resilient material so that the plurality of fibers extends away from the base surface (Par. [0059]; Par. [0060] discloses fixing the fibers to layer (54) and thus connected to resilient material (44) via layer (54); Par. [0068] discloses a third layer being the resilient material and a textile connected via a plurality of methods used to print finishes on textile based materials; Par. [0072] discloses fibers; Fig. 10 resilient material (44) textile (42), fibers (58) extending away from a base surface of resilient material (44)).
Asvadi does not explicitly disclose the process of foaming to connect a polymer finish onto a textile. 
However, Biener teaches the process of foaming to connect a polymer finish onto a textile (Par. [0097]; Par. [0105] discloses foaming for connecting two mask parts).

Regarding claim 4, the modified device of Asvadi further disclose the plurality of fibers being woven to the textile and extending away from the base surface on an opposing front side of the textile (Asvadi, Par. [0059]- Par. [0060]; Fig. 4 and 10 show fibers (58) extending away from the base surface (44)).
The modified device of Asvadi does not disclose the timing at which the plurality of fibers are fixed to the base surface of the resilient material.
However, one of ordinary skill in the art would have been motivated to have fixed the plurality of fibers to the base surface at the same time as the foaming of the resilient material. The timing at which the fixing of the plurality of fibers to the base surface at the same time as the foaming of the resilient material would have been obvious to try as there is a finite number of timing possibilities such as before, at the same time and after. 
Regarding claim 5, the modified device of Asvadi discloses foaming and the mask being profiled (Asvadi, Par. [0039]; Par. [0041]; Par. [0074] discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application; Par. [0076] disclose the cushion and mask providing a seal with a patient’s face and thus inherently is contoured to do this).
The modified device of Asvadi does not disclose the timing at which the resilient material is foamed onto a cushion.
However, one of ordinary skill in the art would have been motivated to have foamed the resilient material on the rear side of the textile including the same time foaming the resilient material directly on a 
Regarding claim 9, the modified device of Asvadi further discloses providing a cushion shaped to approximate a contour of the patient's face; foaming the resilient material directly on the cushion (Asvadi, Par. [0039]; Par. [0041]; Par. [0074] discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application; Par. [0076] disclose the cushion and mask providing a seal with a patient’s face and thus inherently is contoured to do this; Biener, Par. [0097]; Par. [0105]).
Regarding claim 12, the modified device of Asvadi further discloses the resilient material includes silicone (Asvadi, Par. [0068] Par. [0039]; Par. [0041]; Par. [0074] discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application; Par. [0076]).
The modified device of Asvadi does not explicitly disclose the cushion includes silicone.
However, Biener teaches the cushion includes silicone (Par. [0027]; Par. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asvadi to incorporate a cushion including silicone as taught by Biener. The skilled artisan would have been motivated to make the modification in order to use materials known in the art to be used in cushions for application to a user’s face and to provide a more comfortable mask for a user to wear.
Regarding claim 19, the device of Asvadi discloses a patient interface for positive air pressure therapy, the patient interface comprising: an air supply opening having a perimeter adapted to surround an entrance to an airway of a patient (Par. [0035]; Par. [0074] disclose a face mask and discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application); a plurality of fibers distributed around the perimeter of the air supply 
Asvadi does not explicitly disclose the process of foaming to connect a polymer finish onto a textile. 
However, Biener teaches the process of foaming to connect a polymer finish onto a textile (Par. [0097]; Par. [0105] discloses foaming for connecting two mask parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asvadi to incorporate foaming as a way to connect a polymer to a textile as taught by Biener. The skilled artisan would have been motivated to make the modification in order to provide a suitable connection between two mask parts that are co molded together. Further, one of ordinary skill in the art would have looked at all possibilities of connecting a resilient material and textile together to ensure for a suitable connection. 
Regarding claim 20, the modified device of Asvadi discloses the pad has a thickness of about 3 to 7 mm and wherein the pad includes a substantially flat cushion contacting portion -5-3083231BAYER et al.Appl. No. 16/227,779on a side of the pad opposite the base surface, the cushion contacting portion having a width of about 5 mm to 10 mm (Asvadi, Par. [0060]-Par. [0061] discloses a pad thickness between .1 and 20mm and thus is within the workable range; Fig. 10 shows a substantially flat cushion).

It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See In re Boesch, 617 F.2d 
The device of Asvadi does not disclose the pad has a thickness of about 3 to 7mm and the cushion contact portion having a width of about 5 to 10mm. 
It would have been obvious as to one of ordinary skill in tire art before the effective filing date of the claimed invention to modify the thickness or width of Asvadi to have a thickness of 3 to 7mm and a width of 5 to 10mm. Applicant places no criticality on one particular thickness or width of the pad (pages 12 and 19 of applicant’s specification indicate the claimed thickness and width however no significance to one thickness or width over another is present). Modifying Asvadi to have the claimed dimensions would not have adverse effects on the performance of the device and thus the changing dimensions would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cm. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 21, the modified device of Asvadi discloses the open cell material includes polyurethane (Asvadi, Par. [0059]).
Regarding claim 22, the modified device of Asvadi discloses the air supply opening is adapted to receive a patient's nose, a portion of the perimeter being adapted to contact an upper lip of the patient's face in use (Asvadi, Par. [0038]).
Regarding claim 23, the modified device of Asvadi discloses the air supply opening is adapted to receive a patient's mouth, a portion of the perimeter being adapted to contact a chin region of the patient's face in use (Asvadi, Par. [0038], Par. [0041]; Par. [0074] discloses that the concepts of fig. 3-12 (the forehead cushion) have been adapted in order to be suitable for use in a facial sealing cushion application).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener, as applied to claim 1, in view of Anthony (U.S. PG Pub. 2012/0055485).

Regarding Claim 2, the modified device of Asvadi does not disclose fixing the plurality of fibers includes adhering the plurality of fibers to the base surface by an adhesive.
However, Anthony teaches fixing the plurality of fibers includes adhering the plurality of fibers to the base surface by an adhesive (Par. [0106]; Par. [0108])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asvadi to incorporate fixing the plurality of fibers includes adhering the plurality of fibers to the base surface by an adhesive as taught by Anthony. The skilled artisan would have been motivated to make the modification in order to provide a strong bond between the fibers and the base surface to avoid the fibers from falling off. 
Regarding Claim 3, the modified device of Asvadi discloses the adhering the plurality of fibers includes coating the base surface with an adhesive, and applying the plurality of fibers onto the adhesive (Anthony, Par. [0106]; Par. [0108]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener, as applied to claim 1, in view of Derringer (U.S. PG Pub. 2011/0209701).
Regarding claim 6, the modified device of Asvadi discloses the foaming (Biener, [0097]; Par. [0105]).
Asvadi does not explicitly disclose covering at least one side of a material to be foamed by a profiled structure to form a profiled surface in the resilient material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asvadi to incorporate a profiled structure to form a profiled surface in the resilient material as taught by Derringer. The skilled artisan would have been motivated to make the modification in order to contour the device to ensure the pad and cushion fit the shape of a user’s face. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener in further view of Derringer as applied to claim 6 above, in further view of Lithgow (U.S. Pat 7,523,754).
Regarding claim 7, the device of Asvadi does not explicitly disclose the profiled surface has a convexly curved cross sectional profile.
However, Lithgow teaches the profiled surface has a convexly curved cross-sectional profile (Col. 18 lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate the profiled surface has a convexly curved cross-sectional profile as taught by Lithgow. The skilled artisan would have been motivated to make the modification in order to provide for a mask to follow the contours of a patient’s face.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener as applied to claim 1, in view of Briggs (U.S. Pat. 4,366,204).
Regarding claim 8, the modified device of Asvadi does not disclose 2883598during the foaming, disposing a material to be foamed on a conveyor and covering a side of the material to be foamed by a profiled structure moving at a same speed as the conveyor to form the foam between the conveyor and the profiled structure, the profiled structure forming a profiled surface in the resilient material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate during the foaming, disposing a material to be foamed on a conveyor and covering a side of the material to be foamed by a profiled structure moving at a same speed as the conveyor to form the foam between the conveyor and the profiled structure, the profiled structure forming a profiled surface in the resilient material as taught by Briggs. The skilled artisan would have been motivated to make the modification in order to provide for depositing a foam mix evenly over the surface of the material (i.e. the structure of Derringer) (Briggs, Col. 5 lines 52-55).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener as applied to claim 9, in view of O’Leary (U.S. PG Pub. 2008/0160203).
Regarding claim 10, the modified device of Asvadi does not disclose the foaming the resilient material includes applying by a mixing head a material to be foamed.
However, O’Leary teaches the foaming the resilient material includes applying by a mixing head a material to be foamed (Par. [0065] discloses the use of a mixing head for foaming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate the foaming the resilient material includes applying by a mixing head a material to be foamed as taught by O’Leary. The skilled artisan would have been motivated to make the modification in order to provide for the resilient material being the same consistence throughout.
Regarding claim 11, the modified device of Asvadi does not disclose the providing the cushion includes forming the cushion in a tool, the mixing head being located in the tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate forming the cushion in a tool, the mixing head being located in the tool as taught by O’Leary. The skilled artisan would have been motivated to make the modification in order to provide a container to hold the mixed product while mixing said product.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener, as applied to claim 1, in view of Kronzer (U.S. Pat. 5,307,796).
Regarding claim 13, the modified device of Asvadi does not disclose before the fixing the plurality of fibers to the base surface, electrically charging the plurality of fibers.
However, Kronzer teaches the fixing the plurality of fibers to the base surface, electrically charging the plurality of fibers (Col. 6 lines 65-68 and col 7 lines 1-15 disclose electrically charging the fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate electrically charging the fibers before fixing said fibers to the base surface as taught by Kronzer. The skilled artisan would have been motivated to make the modification based on the type of fibers being used such as fibrillated film fibers (Kronzer Col. 7 lines 1-15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener in further view of Kronzer as applied to claims 1 and 13, in further view of Gibson (U.S. PG Pub. 2013/0139822).
Regarding claim 14, the modified device of Asvadi does not disclose after the fixing the plurality of fibers to the base surface, cutting out a shape of the pad from the resilient material.
However, Gibson teaches cutting out a shape of the pad from the resilient material (Par. [0066])

Further, one of ordinary skill in the art would have been motivated to after the fixing of fibers to the base surface, cutting out a shape of the pad from the resilient material. The timing at which the cutting takes places would have been obvious to try as there is a finite number of timing possibilities such as before, at the same time and after.
Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener as applied to claim 1, in further view of Gibson (U.S. PG Pub. 2013/0139822).
Regarding claim 15, the modified device of Asvadi does not disclose after the fixing the plurality of fibers to the base surface, cutting out a shape of the pad from the resilient material.
However, Gibson teaches cutting out a shape of the pad from the resilient material (Par. [0066])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device of Asvadi to incorporate cutting out a shape of the device of the resilient material as taught by Gibson. The skilled artisan would have been motivated to make the modification in order to remove and excess material left after manufacturing the device.
Regarding claim 16, the modified device of Asvadi further discloses profiling at least one surface of the resilient material (Asvadi, Par. [0038]; Par. [0041]; Par. [0074] discloses the cushion resting on the nose and resting on the cheeks to provide for an air tight seal thus providing a profiled surface).
One of ordinary skill in the art would have been motivated to before the cutting out of the shape of the pad. The timing at which the cutting takes places would have been obvious to try as there is a finite number of timing possibilities such as before, at the same time and after. Further, one of ordinary skill in the art would have been motivated so that the cushion is profiled to fit and/or seal a specific part of the patient’s face.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Biener in further view of Gibson as applied to claims 1, 15-16, in further view of Derringer.
Regarding claim 17, the modified device of Asvadi does not explicitly disclose the profiling the at least one surface includes applying a pre-shaped structure to the at least one surface of the resilient material.
However, Derringer teaches the profiling the at least one surface includes applying a pre-shaped structure to the at least one surface of the resilient material (Abstract, discloses the cushion being pre shaped thus being applied to a pre-shaped structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asvadi to incorporate a profiled structure to form a profiled surface in the resilient material as taught by Derringer. The skilled artisan would have been motivated to make the modification in order to contour the device to ensure the pad and cushion fit the shape of a user’s face. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 18 is indicated as allowable because the prior art fails to disclose the plurality of fibers in a multilevel arrangement wherein a first portion of fibers establishes a first level extending a first length away from the base surface and a second portion of fibers establishes a second level extending a second length away from the base surface.
Response to Arguments
Applicant’s arguments, filed 6/24/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        11/6/2021